Citation Nr: 0824804	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-30 404	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.  Entitlement to an effective date earlier than December 
23, 2002, for the grant of service connection for Type II 
Diabetes Mellitus, including due to exposure to Agent Orange.

2.  Entitlement to an effective date earlier than December 
23, 2002, for the grant of service connection for coronary 
artery disease secondary to the Type II Diabetes Mellitus, 
including due to exposure to Agent Orange.

3.  Entitlement to an effective date earlier than November 
18, 2003, for the grant of service connection for 
diverticulitis.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for amputation of the 
left foot's fifth toe, including secondary to the service-
connected Type II Diabetes Mellitus and a left ankle 
disability.  

5.  Entitlement to service connection for amputation of the 
left foot's fifth toe, including secondary to the service-
connected Type II Diabetes Mellitus and a left ankle 
disability.

6.  Entitlement to a compensable rating for a scar on the 
cornea of the right eye.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
December 1971.

This appeal to the Board of Veterans Appeals (Board) is from 
a March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

As support for his claims, the veteran testified at a hearing 
at the RO in December 2007 before the undersigned Veterans 
Law Judge (VLJ) of the Board.  During the hearing the veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2007).  The presiding VLJ also held the case in abeyance to 
allow the veteran an opportunity to submit additional 
supporting evidence.  He subsequently submitted additional VA 
and private treatment records in April 2008 and again waived 
his right to have the RO initially consider this additional 
evidence.  Id.



Also, in May 2008 the veteran submitted other pertinent 
evidence concerning the petition to reopen his claim for 
service connection for the left fifth toe amputation, but 
duplicative of the records previously submitted in April 2008 
and duplicate copies of VA treatment and service medical 
records already on file.  So there was no need to again waive 
his right to have the RO initially consider this duplicative 
evidence.  In any event, because the Board is reopening his 
claim for service connection for the left fifth toe 
amputation and remanding then remanding this claim for 
further development before readjudicating it on the 
underlying merits, the veteran is not prejudiced by the 
Board's initial consideration of this evidence.  
38 C.F.R. § 20.1304(c)(2007).

An earlier January 1985 rating decision, which had initially 
considered and denied the veteran's claim for service 
connection for the left fifth toe amputation, on a secondary 
basis to his already service-connected left ankle disability, 
had become final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2007).  In that prior 
decision, the RO had denied this claim primarily because 
there was no link to the service-connected left ankle 
disability.  He thus is required to submit new and material 
evidence to reopen this claim and warrant further 
consideration of it on the underlying merits (on a de novo 
basis).  The Board must make this threshold preliminary 
determination, before proceeding further, because this 
affects the Board's jurisdiction to consider the underlying 
claim on the merits.  See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  

In this decision the Board is deciding the claims for earlier 
effective dates for service connection for diabetes, the 
heart disease, and diverticulitis, and for an increased 
rating for the service-connected scar on the cornea of right 
eye.  The Board is also reopening the claim for secondary 
service connection for the left fifth toe amputation, on the 
basis of new and material evidence, but the Board is then 
remanding this claim to the RO via the Appeals Management 
Center (AMC) for further development and consideration before 
readjudicating this claim on the underlying merits.


FINDINGS OF FACT

1.  There is no formal or informal claim for service 
connection for Type II Diabetes Mellitus prior to December 
23, 2002, the currently assigned effective date of service 
connection.  

2.  There is no formal or informal claim for secondary 
service connection for coronary artery disease prior to 
December 23, 2002, the currently assigned effective date of 
service connection.  

3.  The RO denied the veteran's June 2000 petition to reopen 
his claim for service connection for diverticulitis in an 
April 2001 rating decision.  The RO notified him of that 
denial but he did not initiate an appeal of that decision.  
There is no subsequent formal or informal claim received from 
him or his representative seeking service connection for 
diverticulitis until correspondence received on November 18, 
2003, the currently assigned effective date of 
service connection for this condition.  

4.  An unappealed January 1985 rating decision denied 
secondary service connection for residuals of the veteran's 
amputated left fifth toe, on the basis there was no medical 
or other competent evidence attributing the amputation of 
this toe to a service-connected disability - including a 
left ankle disability.  Rather, the rating decision 
attributed the amputation to osteomyelitis, which the veteran 
had not shown to be due to his service-connected left ankle 
disability or other factors related to his military service.  

5.  Additional evidence received since that January 1985 
rating decision, however, is not cumulative of evidence 
already of record, is relevant, and raises a reasonable 
possibility of substantiating the claim for secondary service 
connection for amputation of the left fifth toe.  In 
particular, a March 2008 private physician's opinion letter 
provides competent medical evidence that the veteran's 
amputated toe is either proximately due to or aggravated by 
his service-connected left ankle disability.  

6.  With regard to the veteran's right eye disability - the 
cornea scar, the objective evidence of record does not show 
associated impairment of his visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, or any other 
active pathology involving this eye attributable to this 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier 
than December 23, 2002 for the grant of service connection 
for Type II Diabetes Mellitus.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.155, 3.157, 3.400 (2007).

2.  The criteria are not met for an effective date earlier 
than December 23, 2002 for the grant of secondary service 
connection for coronary artery disease.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 
3.400 (2007).

3.  The criteria are not met for an effective date earlier 
than November 18, 2003 for the grant of service connection 
for diverticulitis.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2007).

4.  The January 1985 rating decision is final, with respect 
to denying service connection for the veteran's left fifth 
toe amputation on a secondary basis to his already service-
connected left ankle disability.  38 U.S.C.A. § 7105 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2007).

5.  But new and material evidence has been submitted since 
that decision to reopen the claim for service connection for 
his left fifth toe amputation on a secondary basis to his 
already service-connected left ankle disability.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156, 3.159 (2007).  

6.  The criteria are not met for a compensable rating for the 
scar on the cornea of the right eye.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.84a, Diagnostic 
Codes 6000-6035 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Since the Board is reopening the claim for secondary service 
connection for the left fifth toe amputation on the basis of 
new and material evidence, and then ordering further 
development of this claim on remand before readjudicating it 
on the underlying merits, there is no need to discuss whether 
the veteran has received sufficient Veterans Claims 
Assistance Act (VCAA) notice insofar as the specific reasons 
for the prior, January 1985 denial because, even if he has 
not, this is inconsequential and, therefore, at most harmless 
error because the Board is reopening this claim regardless.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006); see also 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Soyini v. 
Derwinski, 1 Vet. App. 541, 546 (1991).  

Unfortunately, though, the AMC must still fulfill other 
aspects of the duties to notify and assist with respect to 
the underlying claim for secondary service connection for the 
left fifth toe amputation.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  And this is 
why the Board is remanding this claim rather than immediately 
readjudicating it on the underlying merits.

As for the other claims at issue, review of the claims file 
reveals compliance with the VCAA with regards to the petition 
for reopening the service-connection claim for diverticulitis 
(since granted, and now on appeal for an earlier effective 
date) and for an increased rating of the service-connected 
right eye disability.  38 U.S.C.A. § 5100, et seq.  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  


The duty to notify was accomplished by way of a VCAA letter 
from the RO to the veteran in December 2003.  This letter 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) by:  (1) informing him of the 
information and evidence not of record that was necessary to 
substantiate his claims; (2) informing him of the information 
and evidence VA would obtain and assist him in obtaining; and 
(3) informing him of the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Consider, as well, that the RO correctly issued that December 
2003 VCAA notice letter prior to the March 2004 adverse 
determination on appeal, the preferred sequence.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 
18 Vet. App. at 120.  Thus, there is no timing error insofar 
as the provision of that notice.  

The record does not, however, include correspondence from VA 
notifying the veteran of the VCAA's notice-and-duty-to-assist 
provisions regarding his earlier effective date claims for 
Type II Diabetes Mellitus and secondary service connection 
for coronary artery disease, to include the duty imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) requiring VA 
to explain what evidence will be obtained by whom - him or 
VA.  See also Pelegrini, 18 Vet. App. 112; Quartuccio, 16 
Vet. App. 187.  

After receiving his July 2004 notice of disagreement (NOD) 
requesting the downstream earlier effective dates, the RO did 
not send the veteran proper VCAA notice specifically 
regarding these downstream issues, following the previous 
grants of service connection for diverticulitis and diabetes 
mellitus and secondary service connection for coronary artery 
disease.  See Huston v. Principi, 17 Vet. App. 195 (2003) 
(indicating proper VCAA notice requires apprising the veteran 
that evidence of an earlier-filed claim, which did not become 
final and binding on him based on the evidence then of 
record, is needed to substantiate a claim for an earlier 
effective date).  

The Board further acknowledges the RO did not provide pre-
decisional VCAA notice of the disability rating and 
downstream effective date element of any of the claims on 
appeal, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial.  Further, VA, not the veteran, has the burden of 
rebutting this presumption by showing the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
demonstrate:  (1) that any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim"); (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  Additionally, 
consideration should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Id.

Here, the veteran submitted recent VA treatment records for 
his right eye disability, private medical evidence, personal 
statements, and personal testimony during his December 2007 
travel Board hearing, all showing his actual knowledge of the 
evidence required to substantiate his claim for a higher 
rating for this disability.  In addition, the December 2003 
VCAA notice provided by VA is clear and pertinent to his 
contentions, such that a reasonable person could understand 
what was required to prove the claim.  So he was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claim.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that the Board had erred by 
relying on various post-decisional documents for concluding 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, but determining nonetheless that the 
evidence established the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, so found the error was harmless).  

Furthermore, the veteran was also provided correspondence 
regarding what was needed to support his claims for earlier 
effective dates, for the previous grants of service 
connection for diverticulitis and diabetes mellitus and 
secondary service connection for coronary artery disease.  
Specifically, the September 2005 statement of the case (SOC) 
lists the requirements for obtaining earlier effective dates, 
obviating the need for another VCAA notice letter or 
supplemental SOC (SSOC) to address these same criteria.  It 
is reasonable to expect him to understand from the various 
letters from the RO what was needed to support his claims.  
And of equal or even greater significance, he demonstrated 
actual knowledge of what was needed to support his claims, as 
reflected in his statements, correspondence, and hearing 
testimony.  Quite significantly, he was aware that his 
earlier claims' statement from 1997 could help him obtain an 
earlier effective date.  So he was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his earlier effective date claims.  Overton, 20 Vet. App. 
435.  That is to say, the notice deficiencies do not affect 
the essential fairness of the adjudication or frustrate the 
intended purpose of VCAA notice.  Significantly, the veteran 
and his representative have not indicated that any additional 
relevant evidence remains outstanding.  

For an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores, 22 Vet. App. 37 
(2008).  

Further, if the diagnostic code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

In this case, the Board acknowledges that the VCAA letter 
sent to the veteran in December 2003 does not meet the 
requirements of Vazquez-Flores and is insufficient in that 
respect as to content and timing, creating a presumption of 
prejudice.  Nevertheless, this presumption is rebutted.

The veteran was provided correspondence regarding what was 
needed to support his claim for a higher rating.  
Specifically, the September 2005 SOC lists the requirements 
for obtaining a higher rating for his right eye disability, 
obviating the need for another VCAA notice letter or 
supplemental SOC (SSOC) to address these same criteria.  It 
is reasonable to expect him to understand from the various 
letters from the RO what was needed to support his claim.  
And of equal or even greater significance, he and his 
representative demonstrated actual knowledge of what was 
needed to support his claim as reflected in his statements, 
correspondence, and hearing testimony.  Quite significantly, 
he was aware of the need for medical evidence to assess the 
level of severity of his right eye disability and thereby 
achieve a higher level of disability rating, and specifically 
obtained permission at the December 2007 hearing to submit 
the results of concurrent VA treatment for his eye 
disability.  So the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  Consequently, the 
Vazquez-Flores requirements have been met, thus requiring no 
further development regarding the duty to notify.  

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA treatment records, and 
arranged for a VA compensation examination to assess the 
severity of his right eye disability.  He also personally 
submitted relevant private medical records.  The VA 
examination evaluating the severity of his disability was in 
January 2004.  The record is inadequate and the need for a 
more contemporaneous examination occurs only when the 
evidence indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2007).  See also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 
526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Consequently, another VA 
examination to assess the severity of this disability is not 
required to decide this appeal.  Thus, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Analysis-Earlier Effective Dates for Diabetes Mellitus and 
Coronary Artery Disease

In March 2004, the RO granted service connection for his Type 
II Diabetes Mellitus and initially assigned a retroactive 
effective date of December 24, 2002 (since corrected to 
December 23, 2002).  The RO also granted service connection 
for coronary artery disease on a secondary basis to the 
underlying service-connected diabetes, also retroactively 
effective from December 23, 2002.  The veteran has appealed 
these effective dates for the grant of service connection.  

The veteran's July 2004 notice of disagreement (NOD) asserts 
that his effective dates should be established before a 
prior, July 1997, rating decision.  During his December 2007 
hearing, he indicated that he believes he is entitled to an 
effective date back to 1997, since that was when he first 
filed service-connection claims for diabetes mellitus and his 
coronary artery disease.  A review of his file confirms that 
he indeed did submit prior VA claims on March 11, 1997, but 
that, alone, does not entitle him to earlier effective dates 
retroactive to that point in time.

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if a 
claim for disability compensation is received within one year 
after separation from service, the effective date of 
entitlement is the day following separation or the date 
entitlement arose.  38 C.F.R. § 3.400(b)(2).  
 
A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2007).  Any communication or action indicating an intent to 
apply for VA benefits from a claimant or representative may 
be considered an informal claim.  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is 
not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

Furthermore, even if a prior claim for direct service 
connection was filed, the Court recently held that the 
effective date for an appellant's secondarily service-
connected condition is based solely on the date VA received 
his secondary service connection claim, i.e., it cannot 
relate back to the date he filed an original direct 
service connection claim.  See, e.g., Ellington v. Nicholson, 
No. 04-403 (U.S. Vet. App. July 25, 2007).

At the outset, it is important to apply the general default 
rule for earlier effective dates.  The veteran appears to 
have been entitled to service connection for 
diabetes mellitus, and by extension, to secondary service 
connection for coronary artery disease, since May 8, 2001.  
That is, the January 2004 VA compensation examination noted 
that he had had diabetes and coronary artery disease since 
1996, giving rise to entitlement for service connection for 
these claims since May 8, 2001 - the date VA regulation 
established diabetes as a presumptive condition of herbicide 
exposure.  And his claims for service connection for diabetes 
and service connection for coronary artery diseases, 
secondary to his underlying diabetes, were both held by the 
RO to have been received on December 23, 2003 (although the 
claims are date stamped for a slightly later date, December 
24, 2003).



Consideration of the general default rule is therefore 
unhelpful to the veteran's claims for an earlier effective 
date.  His date of entitlement (May 8, 2001) for diabetes and 
his heart disease is earlier than the deemed date of receipt 
of his claims (December 23, 2003).  As such, the general 
default rule for earlier effective dates dictates that the 
date of receipt of the claim, December 23, 2003, would be the 
effective date for both his claims for service connection for 
diabetes mellitus and secondary service connection for 
coronary artery disease, respectively.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2007).  

In this case, however, it is necessary to consider further 
caselaw and regulations that are especially applicable to the 
effective dates assigned and the earlier dates sought.  It is 
beneficial to discuss, as listed below, a series of court 
decisions that the RO relied upon in establishing the 
effective dates for the grant of service connection of 
Type II Diabetes Mellitus and secondary service connection 
for the coronary artery disease.  

As the result of a class action lawsuit brought by veterans 
of the Vietnam war and their survivors, in a May 1989 
decision the United States District Court for the Northern 
District of California (District Court) invalidated the 
regulation then in effect for adjudicating claims based on 
herbicide, i.e., Agent Orange exposure, 38 C.F.R. § 3.311a(d) 
(1989).  The District Court also voided all benefit denials 
that had been made under that section of the regulation.  See 
Nehmer v. United States Veterans' Administration, 712 F. 
Supp. 1404 (N.D. Cal. 1989) (Nehmer I).  

Following that 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
re-adjudication of all claims that had been denied under the 
invalidated regulation, which stipulation agreement was made 
an order of the court.  Paragraph 3 of the stipulation and 
order provided that "[a]s soon as a final rule is issued 
service connecting, based on dioxin exposure, any ... disease 
which may be service connected in the future pursuant to the 
Agent Orange Act of 1991, the VA shall promptly thereafter 
readjudicate all claims for any such disease which were 
voided by the Court's order of May 3, 1989, as well as 
adjudicate all similar claims filed subsequent to the Court's 
May 3, 1989 Order."  According to Paragraph 5, the effective 
date for disability compensation based on the 
re-adjudication of a claim that was voided by the District 
Court shall be the date the voided claim was originally 
filed.  The District Court subsequently interpreted the 
stipulation and order, in light of the 1989 decision, as 
requiring VA to re-adjudicate all claims voided in the 1989 
decision if the disease was subsequently presumptively 
service connected, even if the original claim was not 
expressly based on Agent Orange exposure.  The District Court 
also determined that, if the 
re-adjudication resulted in a grant of service connection, 
the effective date would be the date of the original claim.  
See Nehmer v. United States Veterans' Administration, 
32 F.Supp.2d 1175 (N.D. Cal. 1999) (Nehmer II).

In a later decision the United States Court of Appeals for 
the 9th Circuit interpreted Paragraph 3 of the stipulation 
and order as applying to all claims voided by the District 
Court in the May 1989 order, as well as all similar claims 
filed subsequent to the May 1989 order.  In addition, if the 
re-adjudication of a "similar claim" resulted in an award of 
benefits, the effective date for the grant of service 
connection is the date of the original claim.  The disease at 
issue in the 9th Circuit decision was prostate cancer, which 
under the regulation in effect in 1994, was not subject to 
presumptive service connection.  The regulation (38 C.F.R. § 
3.309(e)) was revised in 1996 to include prostate cancer as a 
presumptive disease.  See Nehmer v. United States Veterans 
Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).  In May 
2001, the regulations were revised to include 
diabetes mellitus in the list of diseases to which the 
presumption of service connection applies for veterans who 
were exposed to Agent Orange while in service.  See Disease 
Associated with Exposure to Certain Herbicide Agents:  Type 2 
Diabetes, 66 Fed. Reg. 23,166 (May 8, 2001) (codified at 
38 C.F.R. § 3.309(e)).

The Board notes here that effective date rules for awards 
under the Nehmer Court Orders have been promulgated at 38 
C.F.R. § 3.816 (2007).  The provisions of 38 C.F.R. § 3.816 
provide that for purposes of this section - (1) a Nehmer 
class member means:  (i) A Vietnam veteran who has a covered 
herbicide disease; or (ii) a surviving spouse, child, or 
parent of a deceased Vietnam veteran who died from a covered 
herbicide disease; and (2) a covered herbicide disease means 
a disease for which the Secretary of VA has established a 
presumption of service connection before October 1, 2002 
pursuant to the Agent Orange Act of 1991, Public Law 102-4, 
other than chloracne.  Those diseases include Type 2 
Diabetes.  If a Nehmer class member is entitled to disability 
compensation for a covered herbicide disease, the effective 
date of the award will be as follows: 

(1) if VA denied compensation for the same covered 
herbicide disease in a decision issued between September 
25, 1985 and May 3, 1989, the effective date of the 
award will be the later of the date VA received the 
claim on which the prior denial was based or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  A prior decision will 
be construed as having denied compensation for the same 
disease if the prior decision denied compensation for a 
disease that reasonably may be construed as the same 
covered herbicide disease for which compensation has 
been awarded.  Minor differences in the terminology used 
in the prior decision will not preclude a finding, based 
on the record at the time of the prior decision, that 
the prior decision denied compensation for the same 
covered herbicide disease.  

(2) if the class member's claim for disability 
compensation for the covered herbicide disease was 
either pending before VA on May 3, 1989, or was received 
by VA between that date and the effective date of the 
statute or regulation establishing a presumption of 
service connection for the covered disease, the 
effective date of the award will be the later of the 
date such claim was received by VA or the date the 
disability arose, except as otherwise provided in 
paragraph (c)(3)of this section.  A claim will be 
considered a claim for compensation for a particular 
covered herbicide disease if:  (i) the claimant's 
application and other supporting statements and 
submissions may reasonably be viewed, under the 
standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a 
decision on the claim, between May 3, 1989, and the 
effective date of the statute or regulation establishing 
a presumption of service connection for the covered 
disease, in which VA denied compensation for a disease 
that reasonably may be construed as the same covered 
herbicide disease for which compensation has been 
awarded.  

(3) if the class member's claim referred to in paragraph 
(c)(1)or (c)(2) of this section was received within one 
year from the date of the class member's separation from 
service, the effective date of the award shall be the 
day following the date of the class member's separation 
from active service.  

(4) if the requirements of paragraph (c)(1) or (c)(2) of 
this section are not met, the effective date of the 
award shall be determined in accordance with 38 C.F.R. 
§§ 3.114 (2007) and 3.400.  

Based on adjudication in the Nehmer case certain stipulations 
were agreed to and are now incorporated in 38 C.F.R. § 3.816.  
However, the veteran is not a Nehmer class member since he 
was not denied compensation for diabetes mellitus between 
September 25, 1985, and May 3, 1989; his claim of service 
connection was not pending before VA on May 3, 1989, nor was 
it received by VA between May 3, 1989, and the effective date 
of the statute or regulation establishing a presumption of 
service connection for diabetes mellitus (May 8, 2001); and 
his claim was not received within one year from the date of 
his separation from service.  When none of the requirements 
are met, which is the case here, the effective date of the 
award shall be determined in accordance with 
38 C.F.R. §§ 3.114, 3.400, 3.816(c)(4).  

If the award of compensation is due to a liberalizing change 
in the law or an administrative issue, the effective date of 
the award shall be fixed in accordance with the facts, but 
shall not be earlier than the date of the change in the law.  
In no event shall the increase be retroactive for more than 
one year from the date of application for the award or the 
date of administrative determination, whichever is earlier.  
See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim 
is reviewed on the initiative of VA within 1 year from the 
effective date of the law or VA issue, or at the request of a 
claimant received within 1 year from that date, benefits may 
be authorized from the effective date of the law or VA issue.  
38 C.F.R. § 3.114(a)(1).  


If a claim is reviewed at the claimant's request more than 
one year after the effective date of the law, the effective 
date of the award may be one year prior to the date of 
receipt of such request, if the veteran met all the criteria 
of the liberalizing law or issue at that time.  
38 C.F.R. § 3.114(a)(3).  The effective date for which 
diabetes mellitus was added to the list of presumptive 
diseases in connection with herbicide exposure is May 8, 
2001.  Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 
1378 (Fed. Cir. 2002).  

The veteran was awarded service connection for diabetes 
mellitus on a presumptive basis because it is a disease 
associated with his presumed in-service exposure to certain 
herbicide agents, namely Agent Orange.  See 38 C.F.R. §§ 
3.307, 3.309(e) (2007).  The RO assigned an effective date of 
December 23, 2002, one year prior to the date the RO 
determined that it had received the respective claim for 
compensation.  Likewise, the effective date that was assigned 
for the secondarily service connected coronary artery disease 
also was December 23, 2002, as that date also was one year 
prior to the date the RO determined it had received that 
respective claim for compensation.  

The veteran points out he initially filed claims for service 
connection for diabetes and coronary artery disease in 1997.  
Accordingly, he believes the effective dates for these 
conditions should be retroactive to that point in time, or 
even earlier.  Unfortunately, the claims folder does not 
reflect that VA received his application for VA benefits for 
either of these disorders prior to December 23, 2003.  
The Board acknowledges that he submitted an informal claim 
statement (VA Form 21-4138) for several disabilities, date-
stamped as received by VA on March 11, 1997.  But, more 
importantly, there is no indication that service connection 
for diabetes was specifically being sought by him at that 
time.  38 C.F.R. § 3.155(a).  There is notably an expressed 
claim for an increased rating for his right eye condition, 
asserted as due to diabetes (diabetic retinopathy).  
Nonetheless, this does not express any particular intention 
for service connection benefits for diabetes, itself, and as 
such, VA is not required to anticipate this as a potential 
claim where no intention to raise it was expressed.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. 
App. 352, 356-57 (1995).  

The veteran does appear to have submitted a direct service 
connection claim for a heart disorder, received by VA on 
March 11, 1997, as he noted, "[h]eart attack in July 1996 
[in the] Bronx VA."  Nonetheless, since the effective date 
for his secondarily service-connected coronary artery disease 
is based solely on the date VA deems it received his 
secondary service connection claim (i.e., December 23, 2003), 
it cannot relate back to the date he filed an original 
direct service connection claim.  See, e.g., Ellington v. 
Nicholson, No. 04-403 (U.S. Vet. App. July 25, 2007).  Thus, 
the March 11, 1997 claim statement cannot help establish 
entitlement to an earlier effective date for either service 
connection for diabetes or secondary service connection for 
coronary artery disease.  

The date of the award may be one year prior to the date of 
receipt of the claim, only when the claimant's request is 
received more than one year after the May 8, 2001 effective 
date, which is the case under the facts of this appeal.  
See 38 C.F.R. § 3.114(a)(3).  Thus, even if the Board were to 
accept that the veteran's claim of service connection for 
diabetes mellitus was received on March 11, 1997, under the 
applicable regulations, it would seem that the earliest 
effective date would still only be May 8, 2001, as applicable 
law appears to prohibit an effective date prior to the date 
of the effective date of the liberalizing law.  See 38 C.F.R. 
§ 3.114.  At any rate, the Board is unable to find any legal 
basis for assigning an effective date for either diabetes or 
coronary artery disease prior to December 23, 2002.  

As mentioned, the veteran appears to have been entitled to 
service connection for diabetes mellitus, and by extension, 
to secondary service connection for coronary artery disease, 
since May 8, 2001.  Specifically, the January 2004 VA 
compensation examination noted he had had diabetes and 
coronary artery disease since 1996, giving rise to 
entitlement to service connection for these conditions since 
May 8, 2001 - the date VA regulation established diabetes as 
a presumptive condition of herbicide exposure.  To that end, 
the VA treatment records do show some indications of long-
standing problems of diabetes and coronary artery disease.  
However, the mere presence of medical evidence of a 
disability does not show an intent on the veteran's part to 
seek service connection for it and, therefore, does not 
constitute a claim; rather, he must assert a claim either 
expressly or impliedly.  VA is not required to conjure up 
issues not raised by the claimant.  Brannon v. West, 12 Vet. 
App. 32 (1998).  Therefore, the Board declines to view any 
references to diabetes or coronary artery disease in medical 
records as a claim for VA compensation for these conditions.

Despite the fact that a presumption was established for 
diabetes mellitus effective May 8, 2001, the evidence does 
not reflect that the veteran had a claim of service 
connection for diabetes mellitus or secondary service 
connection for coronary artery disease pending at that time.  
There is no evidence of record that would allow for the award 
of earlier effective dates.  In conclusion, it is found that 
the preponderance of the evidence is against his claims for 
an effective date earlier than December 23, 2002, for the 
award of service connection for diabetes mellitus and 
secondary service connection for coronary artery disease.  
38 U.S.C.A. § 5107(b).  

Analysis-Earlier Effective Date for Service Connection for 
Diverticulitis

The proper effective date for new and material evidence other 
than service medical records received after a final 
disallowance is the date of receipt of the claim to reopen or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(i) (West 2002); 38 C.F.R. §§ 3.400(q)(2), 3.400(r) 
(2007).  

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions of service 
connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, and other 
issues, will be accepted as correct in the absence of clear 
and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 
(2002) that "[t]he statutory framework simply does not allow 
for the Board to reach back to the date of the original claim 
as a possible effective date for an award of service-
connected benefits that is predicated upon a reopened 
claim."  In order for the veteran to be awarded an effective 
date based on an earlier claim, he or she has to show CUE in 
the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 
332, 340 (1995).  The issue of CUE in a specific prior RO or 
Board decision has not been raised by the veteran and, 
therefore, is not before the Board at this time.  

In March 2004, the RO reopened and then granted the claim for 
service connection for diverticulitis, assigning a 
retroactive effective date of November 18, 2003, the date of 
receipt of the petition to reopen this claim.  38 U.S.C.A. § 
5110(i); 38 C.F.R. §§ 3.400(q)(1)(ii), 3.400(r) (2007).  In 
response, the veteran filed a July 2004 NOD asserting that 
his effective date should be established before his prior, 
final July 1997 rating decision, which had previously denied 
his claim for service connection.  During his December 2007 
hearing, he indicated that he believes he is entitled to an 
effective date back to 1997, as that was when he first filed 
a service-connection claim for diverticulitis.  The Board 
acknowledges that he submitted a petition (VA Form 21-4138) 
to reopen his claim for service connection for a stomach 
digestion problem, which would include diverticulitis, date-
stamped as received by VA on March 11, 1997.  But this, 
alone, is not tantamount to concluding he is entitled to an 
effective date retroactive to that point in time.

The RO initially denied service connection for a stomach 
digestion problem in June 1972.  That prior decision was not 
appealed and, thus, became final and binding on the veteran 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2007).  The RO later continued to deny attempts to reopen 
this claim in rating decisions in May 1980, April 1984, July 
1997, and April 2001.  The veteran was given proper notice of 
those more recent denials at his address of record, but he 
did not initiate an appeal of those decisions.  There is no 
indication the notification letters were returned as 
undeliverable or not received by him.  Therefore, those more 
recent RO rating decisions also are final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103, 20.1104 
(2007). 



In this regard, as noted above, there has been no allegation 
or evidence of any CUE in any of the final rating decisions.  
38 C.F.R. §3.105(a); Flash, 8 Vet. App. at 340.  
Consequently, an earlier effective date before the last final 
April 2001 rating decision is not warranted by law.  The 
veteran's March 11, 1997 petition to reopen his claim for 
service connection for a stomach condition, to include 
diverticulitis, simply cannot be considered as a viable basis 
to establish an effective date earlier than the final April 
2001 rating decision.  

Significantly, the claims folder contains no other 
communication from the veteran or his former attorney 
indicating an intent to seek, or a belief in entitlement to, 
service connection for diverticulitis after the final April 
2001 rating decision but before the November 18, 2003 
effective date assigned.  38 C.F.R. §§ 3.1(p), 3.155(a).  

Accordingly, the preponderance of the evidence is against an 
effective date earlier than November 18, 2003 for the award 
of service connection for diverticulitis.  38 U.S.C.A. § 
5107(b).  Consequently, the appeal of this claim is denied.

Analysis - Petition to Reopen the Claim for Secondary Service 
Connection for the Amputated Left Fifth Toe

The RO considered and denied the claim for service connection 
for residuals of the amputation of the fifth toe of the left 
foot, on a secondary basis to the service-connected left 
ankle disability, in a January 1985 rating decision.  The RO 
sent the veteran a letter that same month notifying him of 
that decision.  But he did not appeal, so that decision is 
final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
20.302, 20.1103.

The veteran filed a formal petition to reopen this claim in 
November 2003.  Therefore, the amended regulations with 
respect to new and material evidence are for application.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on 
or after August 29, 2001.  

In the March 2004 rating decision on appeal, the RO denied 
the petition to reopen based on a lack of new and material 
evidence, and as such, did not proceed to adjudicate the 
issue of secondary service connection for the amputated left 
fifth toe on the merits.  Regardless, though, as mentioned, 
the Board must make the threshold preliminary determination 
of whether to reopen based on the receipt of new and material 
evidence, because it affects the Board's jurisdiction to 
adjudicate the underlying claim on the merits, i.e., on a de 
novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
Barnett, 83 F. 3d 1380 and VAOPGCPREC 05-92 (March 4, 1992).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.

When determining whether a claim should be reopened, the 
Board performs a 
two-step analysis.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2007).

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption 
only applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" 
once the claim is reopened and decided on the merits.  See, 
too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating 
"Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

The RO denied secondary service connection in its prior 
January 1985 rating decision because there was no medical or 
other competent evidence relating the amputation of the left 
fifth toe to the service-connected left ankle disability.  
Rather, the rating decision attributed the amputation to 
osteomyelitis, which the veteran had not shown to be due to 
his service-connected left ankle disability or other factors 
stemming from his military service.  In fact, there was no 
medical nexus evidence of record at the time.  

The evidence of record at the time consisted of his original 
claim application, lay statements, VA treatment records, and 
service medical records.

The additional evidence that must be considered in 
determining whether there is a basis for reopening the 
veteran's claim is evidence that has been added to the record 
since that final January 1985 rating decision.  Since that 
decision, he has submitted a March 2008 private physician's 
report and opinion that provides competent medical evidence 
that the veteran's amputated toe causes a permanent 
orthopedic impairment that is due to his service in the 
Vietnam War, and that may be due to Agent Orange exposure 
(which, incidentally, was the basis for service connecting 
his Type II diabetes mellitus).  The report noted a previous 
March 2000 report, also of record, by the same physician, 
which primarily examined the veteran's service-connected left 
ankle.  

This additional March 2008 record is relevant and raises a 
reasonable possibility of substantiating the claim because it 
confirms the veteran now at least has some medical evidence 
linking the etiology of his amputated left fifth toe to his 
military service, and a previously service-connected 
disability of the same foot.  This was certainly not 
established or otherwise shown when the RO first denied his 
claim in January 1985.  And although this additional record 
is somewhat vague in asserting a causal relation to a 
previously service-connected left ankle disability, the 
Federal Circuit Court has held that new evidence nonetheless 
can be sufficient to reopen a claim if, as here, it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even when it is not enough to convince the Board to grant a 
claim.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).

Unfortunately, although there is sufficient evidence to 
reopen this claim for secondary service connection, there is 
simply not enough competent medical evidence of record to 
allow the Board to adjudicate this claim on the merits.  
So this claim will be further developed on remand.

Analysis - Higher Rating for the Scar of the Right Eye Cornea

The veteran filed a claim in November 2003 for a higher 
rating for his service-connected right eye disability, 
currently assigned a noncompensable evaluation (zero percent 
disabling) under Diagnostic Code 6009, for a scar on the 
right eye cornea.  38 C.F.R. §§ 4.84a.  He asserts in an 
April 2008 supporting statement that he suffers from dryness 
of this eye, blurry vision, and a scratched cornea.  

As is referred to in the transcript of the December 2007 
hearing, the veteran submitted a record of VA eye treatment 
from that same month, which documented a recent retina-
fluoroscein angiography for his left eye, and diagnosed him 
with diabetic retinopathy.  However, this treatment record 
did not document treatment for his right eye (the specific 
eye at issue), and so, cannot be used as the basis for 
demonstrating an increased severity of his currently service-
connected right eye disability.  Furthermore, there are no 
service-connected disabilities for the left eye, and no 
claims on appeal with regards to his left eye.  

The veteran is not appealing his initial rating assigned in 
the June 1972 rating decision, so the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, that said, the Court 
recently held that in determining the "present level" of a 
disability for any increased-evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed - so in this 
case, November 18, 2002 - until VA makes a final decision on 
the claim.  See Hart, supra.  See also 38 U.S.C.A. 
§ 5110(b)(2) (West 2002 and Supp. 2007); 
38 C.F.R. § 3.400(o)(2) (2007).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  

Eye disabilities rated under Diagnostic Codes 6000 to 6009, 
in chronic form, are to be rated from 10 to 100 percent based 
upon impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
10 percent during continuance of active pathology.  The 
minimum available rating during active pathology is 10 
percent.  38 C.F.R. § 4.84a.  

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75 
(2007).

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity.  38 C.F.R. § 
4.84a, Diagnostic Codes 6061 to 6079 (2007).  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a, Table V (2007).  

Where only one eye is service connected and the veteran is 
not blind in both eyes, the vision in the other (non-service-
connected) eye is considered normal for rating purposes.  
See 38 C.F.R. § 3.383(a)(1) (2007).

Here, the Board finds Diagnostic Code 6009 to continue to be 
the most appropriate code for rating the veteran's current 
right eye disability.  See also Butts v. Brown, 
5 Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if it is supported by explanation and evidence).  

The Board has considered other potentially applicable 
diagnostic codes that might provide the veteran a compensable 
evaluation of his current right eye disorder.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  But the medical 
evidence found a full visual field and no evidence of muscle 
impairment.  38 C.F.R. §§ 4.76a, 4.77 (2007).  Uveitis, 
keratitis, scleritis, iritis, cyclitis, choroiditis, 
retinitis, intraocular hemorrhage, and detachment of retina 
are rated identically to unhealed injury of the eye.  
Diagnostic Codes 6000-6008.  Moreover, the evidence either 
does not demonstrate the existence of the following or that 
that they are related to the right eye disorder:  
tuberculosis of the eye, scar, glaucoma, atrophy, or 
irregularity of the retina, benign or malignant new growths, 
nystagmus, conjunctivitis, ptosis, ectropion, entropion, 
lagophthalmus, loss of eyebrows or eyelashes, epiphora, optic 
neuritis, cataracts, aphakia, paralysis of accommodation, 
dacryocystitis, loss of a portion of eyelids, dislocation of 
lens, pterygium, or keratoconus.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6010-6035; see also Butts, 5 Vet. App. 532.  

A January 2004 VA compensation examination assessed the 
current severity of the veteran's service-connected right eye 
disability.  The examiner noted that the veteran was hit with 
debris in his right eye while in combat in Vietnam during the 
Vietnam War, resulting in a corneal abrasion of this eye.  He 
reported that he has a history of dry eye, which he controls 
with artificial tears as needed, but he denied experiencing 
any blacking out of his vision, seeing flashing lights that 
are not really there, or any other trauma to his right eye.

Objective physical examination of the right eye revealed 
there was a 2.5 millimeter corneal scar superonasally on this 
eye, but that significantly, it was healed.  He did not have 
any current problems with his visual acuity.  Indeed, the 
examiner noted the vision in the veteran's right eye 
corrected was 20/20, and that the vision in his left eye 
corrected was also 20/20.  The examiner specifically found no 
diplopia.  The examiner diagnosed the veteran with:  1) 
corneal scar, right eye, healed, not affecting vision; 2) no 
associated diabetic retinopathy; and 3) a history of dry eye.  
Thus, he continues to lack any compensable impairment of 
central visual acuity.  In fact, he does not have any 
impairment of visual acuity as per VA regulation.  See 38 
C.F.R. § 4.75; Diagnostic Codes 6061 to 6079; 38 C.F.R. § 
4.83a, Table V.  

Indeed, the veteran's right eye appears generally healthy, 
and the medical evidence of record certainly demonstrates no 
impairment of visual acuity or field loss, pain, rest-
requirements, episodic incapacity, or other active pathology, 
as would be needed for a compensable evaluation under 
Diagnostic Code 6009.  Also, the fact that the scar is now 
healed provides highly probative evidence against his claim 
for a compensable rating, as Diagnostic Code 6009 applies to 
unhealed injuries to the eye, and no other diagnostic code 
for eye disabilities is more appropriate here.  

The Board cannot "stage" the veteran's rating under Hart 
because at no time since one year prior to filing his claim 
has he met the requirements for a rating higher than zero 
percent for his right eye disability, under any of the 
applicable DCs, including 6009.  

So, in conclusion, the preponderance of the evidence is 
against a finding that the criteria for a rating higher than 
zero percent have been met under any applicable Diagnostic 
Code, especially for an unhealed injury of the eye under 
Diagnostic Code 6009.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.



Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds no evidence that the veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his zero percent schedular rating.  See 
38 C.F.R. § 4.1 indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Furthermore, there is 
no evidence of any other exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
he is not adequately compensated for this disability by the 
regular rating schedule.  His evaluation and treatment has 
been primarily, if not exclusively, on an outpatient basis, 
not as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).

ORDER

The claim for an effective date earlier than December 23, 
2002, for the grant of service connection for Type II 
Diabetes Mellitus is denied.  

The claim for an effective date earlier than December 23, 
2002, for the grant of secondary service connection for 
coronary artery disease is denied.  

The claim for an effective date earlier than November 18, 
2003, for the grant of service connection for diverticulitis 
is denied.  

New and material evidence has been submitted to reopen the 
claim of entitlement to secondary service connection for the 
amputated left fifth toe.  To this extent only, the appeal is 
granted subject to the further development of this claim on 
remand.

The claim for a compensable rating for the right eye cornea 
scar is denied.  


REMAND

With regard to the reopened secondary service connection 
claim for the amputated left fifth toe, further development 
is needed before the Board can proceed to readjudicate this 
claim on the underlying merits.  

A VA medical examination is needed to determine the etiology 
of the amputation, especially insofar as whether it is 
somehow attributable to the veteran's military service, 
including either as proximately due to, the result of, or 
chronically aggravated by a service-connected disability like 
his left ankle disability or Type II Diabetes Mellitus.  
38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 
(1995).

According to McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in a disability compensation (service-connection) claim, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service 
connected disability; but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  See 
also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

It is quite obvious that the veteran has a current orthopedic 
disability due to the amputation of his left foot's fifth 
toe.  However, there has not been a recent VA compensation 
examination to specifically assess the nature and etiology of 
this disability.  The only recent medical evidence of record 
concerning his amputated left fifth toe disability is a March 
2008 private medical opinion that gives vague statements that 
his amputated left fifth toe is linked to his military 
service, possibly due to a previously service-connected left 
ankle disability or even to his service-connected Type II 
Diabetes Mellitus from Agent Orange exposure.  

There may also be a basis for direct service connection, due 
to either residuals of 
in-service injury or disease, or on a presumptive basis due 
to Agent Orange exposure.  Indeed, there are several SMRs 
addressing treatment for the little toe of his left foot, for 
pain and eventual surgical removal of the toenail on this 
foot.  It is unclear from the present record, even in 
consideration of the March 2008 private nexus opinion, 
whether that in-service treatment was related.  Therefore, 
even considering the positive nexus opinion in the March 2008 
private treatment letter, it is vague in its conclusions, 
providing as a whole, insufficient competent medical evidence 
for VA to make a decision on the claim.  So based on this 
evidence and the Court's recent decision in McLendon, a VA 
medical examination and opinion are needed to determine the 
nature and etiology of the veteran's current disability of 
residuals of an amputated left fifth toe.

Accordingly, this remaining claim is REMANDED for the 
following development and consideration:  


1.	Send the veteran another VCAA notice 
letter to comply with the recent 
Court case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Specifically, 
this letter must advise him that a 
downstream disability rating and an 
effective date will be assigned if 
his secondary service-connection 
claim for an amputated left fifth toe 
is granted.  



2.	Have the veteran undergo a VA 
examination to determine the nature 
and etiology of his current disability 
of residuals of a left fifth toe 
amputation.  He is hereby advised that 
failure to report for this scheduled 
VA examination, without good cause, 
may have adverse consequences on his 
claim.  The examination should include 
any necessary diagnostic testing or 
evaluation.  And the claims file, 
including a complete copy of this 
remand, must be made available for 
review of his pertinent medical 
history - including, in particular, 
the records of any treatments and 
examinations since service.  
The examination report must state 
whether this review was accomplished.  

Based on a physical examination and 
comprehensive review of the claims 
file, the examiner is asked to 
indicate whether it is at least as 
likely as not (50 percent or 
more probable) the left fifth toe 
amputation is:  
a.	proximately due to or 
chronically aggravated by the 
service-connected left ankle 
disability; or
b.	proximately due to or 
chronically aggravated by the 
service-connected Type II 
Diabetes Mellitus; or
c.	directly related to in-service 
injury or disease of this toe, 
including from Agent Orange 
exposure; or

Inform the designated examiner that 
the term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, rather that 
the weight of medical evidence both 
for and against a conclusion such as 
causation is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, 
based on the findings on examination 
and information obtained from review 
of the record.

3.	Then, after giving the veteran time 
to respond to the additional VCAA 
notice, readjudicate his claim for 
service connection for residuals of 
the amputated left fifth toe in light 
of any additional evidence received 
since the September 2005 SOC.  If 
this claim is not granted to his 
satisfaction, send him and his 
representative a SSOC and give them 
an opportunity to respond to it 
before returning the file to the 
Board for further appellate 
consideration of this remaining 
claim.  

The veteran has the right to submit additional evidence and 
argument concerning the remaining claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' 


Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).






 Department of Veterans Affairs


